DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/8/2022 has been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 9/10/2021.
The specification was received on 1/8/2022. This specification was acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rotem et al. (US 2009/0221964 A1) in view of Xanthopoulos (US 4,537,561).
Regarding claim 1, Rotem discloses a cassette 32 (figure 2) for use with a pump 22 for delivering liquid to a patient, the cassette 32 comprising: 
a cassette body (body of element 32 which includes elements 70 and 74 in figure 4); and 
a segment 58 of resiliently deformable tubing mounted to the cassette body (body of element 32) for conveying a flow of liquid; 

wherein the pinch arm (see “PA” in figure 4 below) has a closed position (position of “PA” as shown in figure 3 where element “PA” is moving away from element 32 to compress element 58) in which the movable pinch element (see “MPE” in figure 4 below) cooperates with the fixed pinch element (see “FPE” in figure 3 below) to deform the tubing segment 58 to stop the flow of liquid (paragraph 0035, lines 7-9); and 
wherein the pinch arm (see “PA” in figure 4 below) is resiliently (due to presence of element 78, element “PA” in figure 4 below is deflectable) deflectable away from the closed position (position shown in figure 3) to an open position (position where element “PA” in figure 4 below move closer to element 32 to open element 58) in which the movable pinch element (see “MPE” in figure 4 below) is positioned relative to the fixed pinch element (see “FPE” in figure 3 below) such that the flow of liquid is permitted, wherein deflection of the pinch arm away from the closed position spring biases the pinch arm toward the closed position (paragraph 0035, lines 7-9).
Rotem is silent regarding the cassette body being a monolithic cassette body.
However, Xanthopoulos teaches a design and method of manufacturing a cassette for use in the peristaltic pump wherein the cassette body is a monolithic 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the cassette body of Rotem to incorporate a monolithic cassette body as taught by Xanthopoulos for the purpose of reducing manufacturing cost of the cassette (column 7, lines 52-58).

    PNG
    media_image1.png
    582
    771
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    783
    543
    media_image2.png
    Greyscale




Regarding claim 5, Rotem discloses wherein the fixed pinch element (see “FPE” in figure 3 above) includes a fixed pinch edge (edge of element “FPE” in figure 3 above contacting element 58) and the movable pinch element (see element “MPE” in figure 4 above) includes a movable pinch edge (edge of element “MPE” in figure 4 above that contacts element 58 and on opposite to the element “FPE” in figure 3 above), wherein the fixed pinch edge (edge of element “FPE” in figure 3 above) and the movable pinch edge contact the opposite sides of the tubing segment 58 (as seen in figure 3 above, the fixed pinch edge and the movable pinch edge would be located on opposite sides of the tubing segments in order to compress the tubing segment) and are directly across from one another when the pinch arm (see element “PA” in figure 4 above) is in the closed position (position shown in figure 3).

Regarding claim 6, Rotem discloses wherein the cassette body (body of element 32) includes at least one grip (element 74 and/or structure/channel inside element 74 that helps to keep element 58 in contact with element “PS” in figure 4 above) for holding the tubing segment 58 adjacent to the platen surface (see “PS” in figure 4 above).

Regarding claim 7, Rotem is silent regarding wherein the at least one grip includes a first grip and a second grip arranged near opposite ends of the platen surface.
However, Xanthopoulos teaches wherein the at least one grip 64 includes a first grip (element 64 closer to element 44, alternatively one of the two elements 64 closer to element 44 or element 46) and a second grip (element 64 closer to element 46, alternatively other of the two elements 64 closer to element 44 or element 46) arranged near opposite ends (end being end of surface of element 62 closer to element 44 and element 46, alternatively end being end of surface of element 62 closer to element 35 and elements 22, 32) of the platen surface (surface of element 62) for the purpose of using an alternative gripping means to hold the tube segment in the position (figure 3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify at least on grip of Rotem to incorporate the at least one grip includes a first grip and a second grip arranged near opposite ends of the platen surface as taught by Xanthopoulos for the purpose of using an alternative gripping means to hold the tube segment in the position (figure 3).

Regarding claim 8, Rotem discloses wherein the platen surface (see “PS” in figure 4 above) is convex (surfaces represented by “C” in figure 4 above is convex, the claim do not require the surface to be continuous therefore, the examiner’s interpretation is proper).

Regarding claim 9, Rotem discloses wherein the platen surface (see “PS” in figure 4 above) is trapezoidal (see shape formed by element “PS” in figure 4 above is trapezoidal).

.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rotem et al. (US 2009/0221964 A1) in view of Xanthopoulos (US 4,537,561) as applied to claim 1 above, and further in view of Travis et al. (US 9,017,297 B2).
Regarding claim 3, Rotem/Xanthopoulos (hereinafter referred as “modified Rotem”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Rotem further discloses the cassette body (body of element 32) includes a wall (wall formed by element 74) having an opening 76 (and opening that allows element 60 to be inserted into element 74 and any other cutouts in element 74) therethough. Modified Rotem is silent regarding the pinch arm has a first portion cantilevered outwardly from the wall to extend away from the tubing segment and a second portion arranged to extend inwardly through the opening, and the movable pinch element is located on the second portion of the pinch arm.
However, Travis discloses a design of an infusion pump system (figure 1) comprising the pinch arm 43 has a first portion (portion of element 43 in figure 5 extending outward from element 36 as shown by element “FP” in figure 10 below) cantilevered (cantilevered due to presence of element 86) outwardly from the wall (wall of element 36) to extend away from the tubing segment (portion of element 20 positioned inside element 36) and a second portion (see “SP” in figure 10 below) arranged to extend inwardly through the opening (opening in the wall of element 36 that allows to extend element 36 outward), and the movable pinch element (see “ME” in 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the pinch arm of modified Rotem to incorporate the pinch arm has a first portion cantilevered outwardly from the wall to extend away from the tubing segment and a second portion arranged to extend inwardly through the opening, and the movable pinch element is located on the second portion of the pinch arm as taught by Travis for the purpose of using a well-known alternative approach in preventing the flow through the tube until the pump door is closed (column 7, lines 58-64).

    PNG
    media_image3.png
    797
    571
    media_image3.png
    Greyscale


Regarding claim 4, modified Rotem discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Rotem is silent regarding wherein the 
However, Travis discloses wherein the pinch arm 43 is deflectable away from the closed position (position shown in figure 9) by forcing the first portion (see “FP” in figure 10 above) of the pinch arm toward the wall (wall of element 36, element 43 could be deflected away from the closed position by pushing element 43 towards the wall of element 36 via element 94. Examiner construes first portion being pushed towards the wall because the gap between the element 43 and wall of element 36 within the opening gets reduced. As shown in figure 9, element 43 and therefore element “FP” is away from point “P” in figure 9 below whereas in figure 10, element “FP” is closer to referred point “P”) for the purpose of using a well-known alternative approach in preventing the flow through the tube until the pump door is closed (column 7, lines 58-64).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the pinch arm of modified Rotem to incorporate wherein the pinch arm is deflectable away from the closed position by forcing the first portion of the pinch arm toward the wall as taught by Travis for the purpose of using a well-known alternative approach in preventing the flow through the tube until the pump door is closed (column 7, lines 58-64).

    PNG
    media_image4.png
    777
    526
    media_image4.png
    Greyscale


11 is rejected under 35 U.S.C. 103 as being unpatentable over Rotem et al. (US 2009/0221964 A1) in view of Xanthopoulos (US 4,537,561) as applied to claims 1 and 10 above, and further in view of Daoud et al. (US 4,944,485).
Regarding claim 11, modified Rotem discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 10. Modified Rotem is silent regarding wherein the spring is a leaf spring.
However, Daoud teaches a design of a clamp for flexible tubing comprising a spring 44 (figure 4) wherein the spring is a leaf spring (column 6, lines 25-29) for the purpose of using an alternative spring to achieve the function of keeping the pinch arm in closed position (column 5, lines 18-36).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the spring of modified Rotem to incorporate a leaf spring as taught by Daoud for the purpose of using an alternative spring to achieve the function of keeping the pinch arm in closed position (column 5, lines 18-36).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rotem et al. (US 2009/0221964 A1) in view of Xanthopoulos (US 4,537,561), and further in view of Hyman et al. (US 5,620,312).
Regarding claim 15, Rotem discloses a fluid delivery system 20 (figure 1) comprising: 
a pump 22 comprising a cassette interface 36 (figure 2, including elements 46, 42, 52 and 80) and a pump door 54 movable relative to the cassette interface 36, 46, 42, 52, 80 between a loading position (position where element 54 is opened to allow insertion of element 32 inside element 52 as shown in figure 2) and a pumping position (position when element 54 is closed); 

a cassette body (body of element 32 which includes elements 70 and 74 in figure 4); and 
a segment 58 of resiliently deformable tubing mounted to the cassette body (body of element 32) for conveying a flow of liquid; 
wherein the cassette body (body of element 32) includes a fixed pinch element (see “FPE” in figure 3 above) and a pinch arm (see “PA” in figure 4 above, structure of an arm is not recited in the claim therefore, examiner could reasonably broadly construe element “PA” in figure 4 above as an arm) having a movable pinch element (see “MPE” in figure 4 above, element “MPE” in figure 4 above is movable between a position shown in figure 3 where element 58 is compressed and a position where element 58 is not compressed. The structure of movable pinch element is not recited in the claim therefore, examiner could construed element “MPE” under reasonably broad interpretation as claimed “movable pinch element”); 
wherein the pinch arm (see “PA” in figure 4 above) has a closed position (position of “PA” as shown in figure 3 where element “PA” is moving away from element 32 to compress element 58) in which the movable pinch element (see “MPE” in figure 4 above) cooperates with the fixed pinch element (see “FPE” in figure 3 above) to deform the tubing segment 58 to stop the flow of liquid (paragraph 0035, lines 7-9); and 
wherein the pinch arm (see “PA” in figure 4 above) is resiliently (due to presence of element 78, element “PA” in figure 4 above is deflectable) deflectable away from the closed position (position shown in figure 3) to an open position (position where element “PA” in figure 4 above move closer to element 32 to open element 58) in which the movable pinch element (see “MPE” in figure 4 above) is positioned relative to the fixed 
Rotem is silent regarding the cassette body being a monolithic cassette body.
However, Xanthopoulos teaches a design and method of manufacturing a cassette for use in the peristaltic pump wherein the cassette body is a monolithic cassette body (column 7, lines 3-5) for the purpose of reducing manufacturing cost of the cassette (column 7, lines 52-58).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the cassette body of Rotem to incorporate a monolithic cassette body as taught by Xanthopoulos for the purpose of reducing manufacturing cost of the cassette (column 7, lines 52-58).
Rotem is further silent regarding wherein when the cassette is received by the cassette interface of the pump, movement of the pump door from the loading position to the pumping position causes the pump door to deflect the pinch arm from the closed position to the open position, and subsequent movement of the pump door from the pumping position to the loading position causes the pinch arm to automatically return from the open position to the closed position.
However, Hyman teaches a design of an infusion pump wherein when the cassette 12 (figure 1) is received by the cassette interface (portion of element 10 where element 12 is inserted into) of the pump 10, movement (column 3, lines 48-58) of the pump door 30 from the loading position (position shown in figure 1 where element 30 is open) to the pumping position (position shown in figure 2A where element 30 is closed) causes the pump door to deflect the pinch arm from the closed position to the open position, and subsequent movement of the pump door from the pumping position to the loading position causes the pinch arm (portion of element 60 comprising element 70) to 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the fluid delivery system to incorporate wherein when the cassette is received by the cassette interface of the pump, movement of the pump door from the loading position to the pumping position causes the pump door to deflect the pinch arm from the closed position to the open position, and subsequent movement of the pump door from the pumping position to the loading position causes the pinch arm to automatically return from the open position to the closed position as taught by Hyman for the purpose of preventing the flow through the tube until the door is closed and the cassette is properly installed in the pump (column 3, lines 48-58).

Regarding claim 16, Rotem is silent regarding wherein the pump door includes a cam surface configured to engage and progressively deflect the pinch arm as the pump door moves from the loading position to the pumping position.
However, Hyman teaches wherein the pump door 30 includes a cam surface (surface of element 38 contacting element 70, column 3, lines 48-53) configured to engage and progressively deflect (moving the element in open condition to allow fluid flow through the tube, element 60 will be pushed towards open position as element 38 increases contact with element 70 when closing element 30) the pinch arm (portion of element 60 comprising element 70) as the pump door moves from the loading position (position where element 30 is open as shown in figure 1) to the pumping position (position where element 30 is closed) for the purpose of preventing the flow through the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the fluid delivery system of Rotem to incorporate wherein the pump door includes a cam surface configured to engage and progressively deflect the pinch arm as the pump door moves from the loading position to the pumping position as taught by Hyman for the purpose of preventing the flow through the tube until the door is closed and the cassette is properly installed in the pump (column 3, lines 48-58).

Allowable Subject Matter
Claims 12-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 and 17 were previously indicated allowable in the office action mailed on 9/10/2021.

Response to Arguments
Applicant's arguments filed 1/8/2022 have been fully considered but they are not persuasive.
Applicant argues on page 8, line 7-page 9, line 4 that the combination of Rotem in view of Xanthopoulos would yield unsatisfactory results because forming pieces 70, 74 and 60 as a monolithic body would not allow element 60 to translate up and down. Examiner respectfully disagrees. The cassette body is being construed as body of element 32 that includes elements 70 and 74 in figure 4. Therefore, element 60 was not 

Applicant further argues on page 9, lines 5-8 that the modification of Rotem in view of Xanthopoulos will not allow placing element 58 in the central channel 72 of the outer shell 70 before the inner shell 74 is fitted onto outer shell 70 as described in paragraph 0035 of Rotem. Examiner respectfully disagrees. Rotem describes manufacturing step in paragraph 0035 to place element 74 into element 70 after placing element 58 into the channel 72 thereby securing the placement of element 58 into element 70. Similarly the cassette body Xanthopoulous includes a cassette body (body of device shown in figure 1 except for element 42 and 46 comprising placing tube 40 securely inside the cassette body. Therefore, Rotem modified in view of Xanthopoulous will also allow placing element 58 into element 72 between elements 70 and 74 of Rotem using similar approach. Therefore, rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.